

115 SJ 64 ES: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of the Treasury relating to “Returns by Exempt Organizations and Returns by Certain Non-Exempt Organizations”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. J. RES. 64IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Department of the Treasury relating to Returns by Exempt Organizations and Returns by Certain Non-Exempt Organizations.
	
 That Congress disapproves the rule submitted by the Department of the Treasury relating to Returns by Exempt Organizations and Returns by Certain Non-Exempt Organizations (Rev. Proc. 2018–38 (July 16, 2018)), received in the House of Representatives on July 26, 2018, and received in the Senate on July 30, 2018, and such rule shall have no force or effect.Passed the Senate December 12, 2018.Secretary